Case: 2:20-cv-04086-SDM-EPD Doc #: 1 Filed: 08/10/20 Page: 1 of 3 PAGEID #: 1




                                   IN THE U.S. DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

    JEFFREY P. ALBERT,                                     CASE NO. 2:20-CV-4086

                                        Plaintiffs,        JUDGE

    vs.                                                    DEFENDANT KIN, INC.’S NOTICE
                                                           OF REMOVAL
    KOHL’S, INC.,

                                       Defendant.

           TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

    SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

    1.     Defendant KIN, Inc.’s. (“Kohl’s”), improperly identified in the Complaint as “Kohl’s

    Inc.” is a Defendant in a civil action brought against it in the Court of Common Pleas for

    Delaware County, Ohio, styled Jeffrey P. Albert v. Kohl’s, Inc., Case No. 20CV080302. Copies

    of all process and pleadings in that action are attached hereto as Exhibit A, pursuant to 28 U.S.C.

    §1446(A).

    2.     Plaintiff attempted to serve Kohl’s on July 20, 2020.

    3.     Plaintiff is a resident of the State of Ohio.

    4.     Kohl’s is a foreign corporation organized, registered and existing under the laws of the

    State of Nevada and has its principal place of business in Wisconsin.

    5.     The within lawsuit is a controversy between citizens of different states, as to give rise to

    complete diversity of citizenship within the meaning of 28 U.S.C. §1332.

    6.     According to the Complaint, Plaintiff demands judgment against Kohl’s in an amount in

    excess of $25,000.00. According to the Complaint, Plaintiff’s injury has resulted in medical

    expenses totaling $42,745.12, and future medical expenses. In addition, Plaintiff describes his
Case: 2:20-cv-04086-SDM-EPD Doc #: 1 Filed: 08/10/20 Page: 2 of 3 PAGEID #: 2




    injury as a “rotator cuff tear and bicipital tendon injury which resulted in surgery.” Plaintiff

    further alleges his injury will result in future pain and suffering and functional limitations. As

    such, it is Kohl’s good faith belief that the amount in controversy exceeds the jurisdictional

    amount of $75,000.00, exclusive of interest and costs, if all of its defenses fail and if Plaintiff

    proves all of his claimed damages as alleged in the Complaint.

    7.     This is a civil action brought in a state court in which the United States District Court has

    original jurisdiction because of diversity of citizenship, and Kohl’s is not a citizen of the State of

    Ohio, in which this action was brought.

    8.     Written notice of removal of this action has been given simultaneously herewith to

    Plaintiff’s counsel and the Clerk of Courts for Delaware County, Ohio.

           WHEREFORE, Defendant KIN, Inc. hereby removes this action from the Court of

    Common Pleas for Delaware County, Ohio, to this Court, pursuant to 28 U.S.C. §1441.



                                                          Respectfully submitted,


                                                          /s/ Nicholas P. Resetar
                                                          Bradley A. Wright (0047090)
                                                          bwright@ralaw.com
                                                          Nicholas P. Resetar (0086507)
                                                          nresetar@ralaw.com
                                                          Roetzel & Andress, LPA
                                                          222 South Main Street
                                                          Akron, OH 44308
                                                          Telephone: 330.376.2700
                                                          Facsimile: 330.376.4577
                                                          ATTORNEYS FOR DEFENDANT
                                                          KIN, INC.




                                                      2
Case: 2:20-cv-04086-SDM-EPD Doc #: 1 Filed: 08/10/20 Page: 3 of 3 PAGEID #: 3




                                        PROOF OF SERVICE

            I hereby certify that on this 10th day of August, 2020, a copy of the foregoing was filed

    electronically. Notice of this filing will be sent to all parties by operation of the Court’s

    electronic filing system. Parties may access this filing through the Court’s system.



                                                         /s/ Nicholas P. Resetar
                                                         Bradley A. Wright
                                                         Nicholas P. Resetar

    15424459 _1




                                                    3
